         Case 3:19-cv-00661-SDD-RLB           Document 5       12/09/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA

IN RE: ASCENSION RV & BOAT                                         CIVIL ACTION
STORAGE, LLC
                                                                   NO. 19-661-SDD-RLB

                                           ORDER

       This matter is before the court on an Order (R. Doc. 2) setting a scheduling conference

for December 12, 2019.

       In light of the Motion to Remand (R. Doc. 3), the scheduling conference set for

December 12, 2019 is CANCELLED. The parties are instructed to contact the undersigned

should the District Judge deny the Motion to Remand to set a scheduling conference.

       Signed in Baton Rouge, Louisiana, on December 9, 2019.




                                            S
                                            RICHARD L. BOURGEOIS, JR.
                                            UNITED STATES MAGISTRATE JUDGE
